Mb. Justice Raney
delivered the opinion of the court:
The plaintiff in error was convicted at the fall term A. I). 1884, of the Circuit Court of Leon county, of murder in the first degree for killing William Hughes, and sentenced to be hung.
A motion for a new trial, made on the ground that the verdict was contrary to the evidence and of newly discovered evidence, was overruled. The order denying this motion was made the eighteenth day of December, of the year mentioned, and allowed the plaintiff in error thirty days in which to perfect his bill of exceptions. The pretended bill of exceptions attached to the record expressly states that it was proposed on the twenty-eighth day of January, A. D. 1885, and after the expiration of the term, and signed by the Circuit Judge on the same day.
It is thus shown affirmatively that the bill of exceptions was not presented in the time prescribed by the order. There is no room in the absence of other facts for a presumption that it was presented within the thirty days.
It cannot be considered by us. This we think is plain from the previous decisions of this court upon bills of exception. Webster vs. Barnett, 17 Fla., 272 ; Potsdamer vs. State, 17 Fla., 895, and other cases.
Ho questions outside of the bill of exceptions are raised, or occur to us upon inspecting the record.
The judgment is affirmed.